Citation Nr: 0942195	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to Agent Orange exposure or the 
Veteran's service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD, from December 19, 2005.

3.  Entitlement to a disability rating in excess of 70 
percent for PTSD, from September 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 until 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision, in 
regards to the PTSD claim, and a January 2008 rating 
decision, in regards to the hypertension claim, from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Veteran appeared before the 
undersigned Acting Veterans Law Judge at a Board hearing held 
at the RO in August 2009.

A July 2009 decision granted the Veteran a 70 percent rating, 
an increase from the 50 percent rating granted by the 
February 2006 rating decision.  The Veteran has not withdrawn 
his claim and is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Indeed, during his August 2009 hearing testimony, 
the Veteran continued to argue for an increased rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran contends that he developed hypertension secondary 
to his claimed in-service exposure to Agent Orange, or 
alternatively, that it was caused or aggravated by his 
service-connected PTSD.  The Veteran further contends that 
his service-connected PTSD is more severe than indicated by 
the 50 percent disability rating granted him from December 
19, 2005 and the 70 percent disability rating granted him 
from September 15, 2008.

An October 2008 VA examination addressed the issue of whether 
the Veteran had hypertension due to his service or in-service 
exposure to Agent Orange.  However, although the examiner 
found PTSD to not be a causative agent or cause of 
hypertension, the examiner also found that it may be an 
aggravating factor and that he would defer that opinion for 
psychiatry.  No such psychiatry opinion has been obtained by 
VA.  Although the Veteran's representative, in the August 
2009 hearing, claimed that a May 4, 2006 VA mental health 
note indicated that the Veteran's hypertension was worse 
after several psychological stressors, the record does not 
clearly support such a reading of the record.  The May 4, 
2006 VA mental health note indicated that the Veteran's PTSD 
was worse after several psychosocial stressors.  The Veteran 
should be provided a new VA examination, which addresses the 
issue of whether the Veteran's hypertension was caused or 
aggravated by his PTSD.  

Also, in a statement dated in July 2008, the Veteran reported 
to the RO that he had applied for Social Security disability 
benefits, but that his claim had been denied due to his 
income.  He further implied that his claim had not been 
denied based on a lack of evidence indicating that he was 
disabled.  Additionally, a September 15, 2008 VA mental 
health record noted that the Veteran was now receiving SSA 
benefits.  As his age at that time was shown as being 61 
years, the benefits from Social Security were presumably 
disability benefits rather than benefits based on having 
reached the normal age for collecting retirement benefits.  
The records used in determining whether the Veteran should be 
awarded disability benefits from the Social Security 
Administration (SSA) are relevant to the Veteran's current 
claims.  As such, VA is obliged to attempt to obtain and 
consider those SSA records. 38 U.S.C.A. § 5103A(c) (3) (West 
2002); 38 C.F.R. § 3.159(c) (2) (2009); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the Veteran must be informed in 
writing.

2.  After any outstanding records are 
associated with the claims file and per 
the October 2008 VA examination report, 
the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
psychiatric examination to determine 
whether the Veteran's hypertension was 
caused or aggravated by his PTSD.

The claims folder should be made 
available to and reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any 
hypertension found to be present was 
caused or aggravated by his service-
connected PTSD, and if possible to what 
extent it was aggravated beyond the 
natural progression of the disorder.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

